 1
 2
 3
 4
 5
 6
 7
 8
 9                               THE DISTRICT COURT OF GUAM
10   In re:                                               Bankruptcy Case No. 19-00010
11                                                        Chapter 11

12   ARCHBISHOP OF AGAÑA, a Corporation Sole,
13                                  Debtor.
14
15                        ORDER AUTHORIZING DEBTOR TO EMPLOY
                          PACIFIC HUMAN RESOURCE SERVICES, INC.
16                           AS HUMAN RESOURCE CONSULTANT
17
              On February 22, 2019, Debtor filed the Application to Employ Pacific Human Resource
18
     Services, Inc. (“PHRS”) as Human Resource Consultant and the attached Verified Disclosure of
19
20   Grace Donaldson. See ECF Nos. 82 and 82-1. Based upon the Application and the Verified

21   Disclosure of Grace Donaldson filed in support thereof, no objection by the U.S. Trustee, and for
22   good cause shown;
23
              IT IS HEREBY ORDERED that:
24
              1. The Application is APPROVED, and the Debtor is authorized to employ PHRS as its
25
26   human resource consultant effective February 22, 2019.

27            2. The compensation of PHRS for services rendered to the Debtor shall be paid in
28

                                               Page 1 of 2
              Case 19-00010 Document 158 Filed 04/30/19 Page 1 of 2
 1   accordance with the procedures set forth in 11 U.S.C. §§ 330 and 331, applicable federal and local

 2   Bankruptcy Rules, and such other procedures as may be fixed by this Court.
 3          The court vacates the hearing date of May 3, 2019, on this matter.
 4
 5          SO ORDERED.

 6                                                     /s/ Frances M. Tydingco-Gatewood
 7                                                         Chief Judge
                                                       Dated: Apr 30, 2019
 8
 9
10
11   Submitted by:

12
      /s/ Bruce A. Anderson                            /s/ John C. Terlaje
13    Bruce A. Anderson                                John C. Terlaje
      Ford Elsaesser                                   THE LAW OFFICE OF JOHN C. TERLAJE
14    ELSAESSER ANDERSON CHTD.                         Terlaje Professional Building
15    320 East Neider Avenue, Suite 102                194 Hernan Cortez Ave., Suite 216
      Coeur d'Alene, ID 83815                          Hagåtña, Guam 96910
16    (208) 667-2900                                   Telephone: (671) 477-8894
      Fax: (208) 667-2150                              Email: john@terlaje.net
17    ford@eaidaho.com
18    brucea@eaidaho.com

19
      Counsel for Debtor
20
21
     Approved as to form:
22
23
     /s/ Curtis Ching
24   Curtis Ching
     Assistant United States Trustee
25   Office of the United States Trustee
26
27
28

                                               Page 2 of 2
            Case 19-00010 Document 158 Filed 04/30/19 Page 2 of 2
